      Case 2:21-cv-00734-DSF-AFM Document 7 Filed 01/28/21 Page 1 of 2 Page ID #:35

 NAME, ADDRESS,AND TELEPHONENUMBEROF ATTORNEY(S)
 OR OF PARTYAPPEARING IN PRO PER
 Craig. M. Collins (SBN151582)
 Blum Collins LLP
 707 Wilshire Blvd,Suite 4880
 Los Angeles,CA 90017
 Telephone: 213.572.0405
 Fax: 213.572.0401
 collins@blumcollins.com

 ATTORNEY(SlFOR:     Plaintiffs
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
Peak Oil Holdings, LLC, et al.                                                CASE NUMBER:


                                                                                                      2:21-CV-00734
                                                              Plaintiff(s),
                                     V,

County of Ventura
                                                                                              CERTIFICATION AND NOTICE
                                                                                                OF INTERESTED PARTIES
                                                            Defendant(s)                             (Local Rule 7.1-1)


TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                                       Plaintiffs
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.

                (List the names of all such parties and identify their connection and interest.Use additional sheet if necessary.)

                                  PARTY                                                CONNECTION       I INTEREST
Peak Oil Holdings, LLC                                                        Plaintiff
Peak Operator, LLC                                                            Plaintiff
Peak Oil Ventures, LLC                                                        Owns Interest   in Peak Oil Holdings
Vaca Energy, LLC                                                              Owns Interest   in Peak Oil Holdings
Larry Janssen (Vaca Resources, LLC)                                           Owns Interest   in Peak Oil Holdings
Michael Khoury (S.M. Khoury Revocable Living Trust)                           Owns Interest   in Peak Oil Holdings
Robert Bell (RAB Resources, LLC)                                              Owns Interest   in Peak Oil Holdings
Peak Oil XE, LLC                                                              Owns Interest   in Peak Oil Holdings
Alegre Trust dtd 1/21/2000                                                    Owns Interest   in Peak Oil Holdings
Jennifer Joyce                                                                Owns Interest   in Peak Oil Holdings
San Pasqual Corporation                                                       Owns Interest   in Peak Oil Holdings
Shaman LP                                                                     Owns Interest   in Peak Oil Holdings
(Continued on attached page)


         1/28/2021                                         I sf Craig M. Collins
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                            Plaintiffs



CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
Case 2:21-cv-00734-DSF-AFM Document 7 Filed 01/28/21 Page 2 of 2 Page ID #:36



          PARTY                                CONNECTION/ INTEREST

Nautilus Trust dtd 9/10/1999                  Owns Interest   in Peak   Oil Holdings
Gary Wilson                                   Owns Interest   in Peak   Oil Holdings
Chris Tribull                                 Owns Interest   in Peak   Oil Holdings
Walker Living Trust dtd 1/4/1999              Owns Interest   in Peak   Oil Holdings
County of Ventura                             Defendant




 Notice of Interested Parties
